       Case 3:20-cv-00851-AC       Document 55-1     Filed 06/18/19   Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


IN RE: ETHICON, INC. PELVIC                          Master File No. 2:12-MD 02327
REPAIR SYSTEM PRODUCTS LIABILITY                       MDL No. 2327
LITIGATION

                                                        JOSEPH R. GOODWIN
THIS DOCUMENT RELATES TO:                               U.S. DISTRICT JUDGE

Barbara Smith, et al. v. Ethicon, Inc., et al.

Case No. 2:12-cv-04791


   DECLARATION OF CHRIS W. CANTRELL IN SUPPORT OF PLAINTIFFS
    BARBARA AND GARY SMITH’S MOTION FOR PROTECTIVE ORDER




                                                 1
        Case 3:20-cv-00851-AC       Document 55-1     Filed 06/18/19    Page 2 of 6




        I, CHRIS W. CANTRELL, declare as follows:

   1.    I am an attorney duly admitted to practice before this Court. I am one of the

counsel for Plaintiffs Barbara and Gary Smith in this case as well as representing a

number of other plaintiffs in the mesh litigation.

   2.    Plaintiff Barbara Smith, who is almost 78 years old, received an Ethicon Total

Prolift kit (anterior and posterior) as an Ethicon TVT-O sling in April of 2006. Plaintiff

Smith has undergone several hospitalizations and at least two surgeries to remove

eroded and then infected mesh in 2011 and 2012. On July 14, 2011, Mrs. Smith

underwent surgery to remove eroded mesh. The pathology report of the explanted mesh

confirmed sections of the mesh showed “inflammation and a foreign body giant cell

reaction.” On August 17, 2012, Mrs. Smith underwent another surgery to remove more

Ethicon mesh after the mesh became severely infected. This surgery resulted in a 12-day

hospitalization due to the fact the infected mesh and “several loops of small bowel” had

become “adhesed together.” There were also abscesses in the small bowel which had

become indurated as well. The significant involvement of the small bowels necessitated

the aid of a colorectal surgeon and required the surgeons to switch from the intended

laparoscopic procedure to an open laparotomy.

   3.    The instant lawsuit was filed on August 28, 2012 and this case was included as

part of Ethicon Wave 4. As part of that process, Plaintiffs submitted a Plaintiff Fact

Sheet, Barbara Smith was deposed, Mrs. Smith underwent both an Independent Medical

Examination and Defense Medical Examination, written discovery was served on

Defendants, the implanting physician was deposed, and both parties exchanged expert

disclosures and specific causation reports.

   4.    Plaintiffs’ counsel herein were part of a consortium of law firms that were in


                                               2
         Case 3:20-cv-00851-AC    Document 55-1      Filed 06/18/19   Page 3 of 6




settlement discussions with Ethicon about resolving certain cases, including the instant

matter. In early March 2017, just prior to the discovery deadline for the Wave 4 cases,

the third-party law firm leading settlement discussions with Ethicon had agreed with

Ethicon to extend the discovery deadlines for Wave 4 and 5 cases for approximately 90

days and to not remand any cases for 120 days. At this time there was no settlement

agreement with Defendants and no Master Settlement Agreement had been signed and

the cases were not placed on the Inactive Docket. Further, at this time the Parties were

not close to any finalized MSA and certainly not close to any accepted offers as no offers

had been made by that point, no indication of what the value of any offers might be and

there was apparently not even an agreement on the number of compensable surgeries at

this point. At the time the 90-day discovery deadline extension was agreed, the only

item of discovery not completed in Smith was for the parties to respond to the written

discovery from the opposing party. The Stipulation only sought the extension of

discovery deadlines and did not seek or mention extending the Daubert or Summary

Judgment deadlines.

   5.    By the time the dispositive motion deadline and Daubert motion deadline of

April 6, and April 13, 2017, respectively, had passed, no dispositive motions or Daubert

motions had been filed with the Court. And no dispositive or Daubert motions have

been filed since that time, nor have Defendants requested permission from the Court to

do so.

   6.    A Master Settlement Agreement with Ethicon was executed on July 21, 2017. A

month later, on August 21, 2017, Defendants filed an Inactive Docket Motion seeking to

move the cases on the MSA to the inactive docket for settlement discussions. This




                                              3
        Case 3:20-cv-00851-AC       Document 55-1     Filed 06/18/19   Page 4 of 6




included the instant matter. (Dkt. No. 4420). This Motion was not granted until

December 2017. (Dkt. No. 4712).

   7.    In August 2017, my firm received Ethicon’s “take-it-or-leave-it” offer to Mr. and

Mrs. Smith and forwarded this offer to Plaintiffs for consideration. After considering it,

the Plaintiffs’ rejected it promptly and the third-party law firm leading our settlement

discussions was notified about the declination and was told to inform Ethicon of such.

We were told that no additional offers or negotiations would be forthcoming. Since that

time Plaintiffs’ counsel has made multiple attempts to resolve this case and the few

additional Ethicon cases that remain unsettled but Ethicon has refused to engage in any

discussions.

   8. On September 13, 2017, the Court entered Pretrial Order Nos. 270 and 271

voiding all stipulations between parties that extended the discovery deadlines that the

Court had set out in any of the Docket Control Orders. See Pretrial Order Nos. 270 and

271 at 1.

   9.       Defendants have not filed an Amended Inactive Docket Motion with the Court

requesting the Court allow the filing of dispositive and Daubert motions after any Wave

4 or 5 case that rejected the settlement “offer” has moved back to the Active Docket. Nor

have Defendants made any other request of the Court to allow the filing of such motions

in light of Pretrial Order Nos. 270 and 271.

        10.     On or about May 4, 2018, Plaintiffs moved to have this matter moved back

to the Active Docket. The Motion was granted on or about July 25, 2018.

        11.     The instant matter was included in the list of cases for workup in Wave 11.

In early March 2019, I received a request from counsel for Defendants to depose Mrs.

Smith. On March 6, 2019, I responded to this request with a letter and email explaining


                                               4
       Case 3:20-cv-00851-AC        Document 55-1      Filed 06/18/19   Page 5 of 6




that Mrs. Smith had already been deposed in Wave 4. (March 6, 2019 Letter to Margaret

Loveman, attached hereto as “Exhibit A”). Indeed, that the case had been completely

worked up in Wave 4 save for the parties’ responses to written discovery. I informed

defense counsel that Mrs. Smith underwent a three-hour deposition, her implanting

physician had been deposed, she had undergone both an IME and a DME, had served

her PFS, the parties had exchanged expert disclosures and specific causation reports and

the parties had served each other with written discovery.

       12.    On May 16, 2019, Defendants filed Deposition Notices and subpoenas for

the depositions of Mrs. Smith and her husband Jerry. Dkt Nos. 50-54. At this time, Mr.

Smith was in a skilled nursing facility, which he had been in for well over a year, and was

currently under hospice care. Mr. Smith is incapable of giving a deposition. We have

been given permission to dismiss Mr. Smith from this lawsuit which we intend to file in

the next few days.

       13.    In a continued attempt to resolve this issue, Plaintiff’s counsel sent

additional letters to counsel for Defendants on June 6 and June 16, 2019, respectively.

(June 6, 2019 letter to Amy Pepke and June 13, 2019 Letter to Margaret Loveman,

attached hereto as “Exhibits B and C,” respectively). The letters informed defense

counsel that Mr. Smith is in a skilled nursing facility under hospice care and is incapable

of giving a deposition and reiterated Mrs. Smith has already been deposed and there

appears to be no justification for a second deposition. Mrs. Smith had not undergone

any Defense counsel was also apprised that Mrs. Smith already underwent a full three-

hour deposition by Defendant and since that deposition she has not undergone any

additional urological or gynecological surgeries or any significant medical treatment as

it relates to the Prolift or TVT-O devices she received.


                                               5
Case 3:20-cv-00851-AC   Document 55-1   Filed 06/18/19   Page 6 of 6
